Seward & Kissel LLP 1treet, N.W. Washington, D.C.20005 Telephone:(202) 737-8833 Facsimile:(202) 737-5184 www.sewkis.com December 23, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0104 Attention: Filing Desk Re: APP WD: Withdrawal of Fairholme VP Series Fund, Inc. ("Applicant"); Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended ("Act") for an exemption from Sections 9(a), 13(a), 15(a) and 15(b) of the Act and Rules 6e-2(b)(15) and 6e-3(T)(b)(15) thereunder ("Application") (File No.812-13836) Ladies and Gentlemen: On November 4, 2010, the Applicant filed the Application, Accession Number 0000919574-10-006120.Due to an administrative error,the Application was designated a "Form 40-APP" filing ("Inadvertent Filing").TheApplication was re-filed on December 23, 2010 under the correct designation (Form 40-OIP), Accession Number 0000919574-10- 007106.By this letter, we hereby respectfully request that the Inadvertent Filing be withdrawn and that the Commission take no further action with respect thereto. Should you have any questions concerning the Application, please contact the undersigned at (202) 737-8833. Very truly yours, /s/ Bibb L.Strench Bibb L.Strench cc:Paul R. Thomson SK 22146 00141158363
